Dissenting Opinion by
Judge Barry:
Because I believe that the Workmens Compensation Supersedeas Fund should not be depleted unnecessarily and made to reimburse an employers insurer when that insurer has been dilatory in supplying the necessary proof in support of a petition to either modify or terminate benefits, I emphatically dissent.
Here, the employer filed a modification petition with a request for a supersedeas on March 10, 1980, alleging that the claimants disability had resolved itself into the specific loss of one-half of the index finger. The claimant at no time ever contested this petition. Nonetheless, seven hearings, the first of which was scheduled for April 10, 1980, were postponed at the employers request because it was not prepared to supply the necessary medical documentation to support its petition. This proof was not supplied until July 16, 1981, over sixteen months after the modification peti*421tion was filed. When this proof was supplied, the referee immediately granted the supersedeas. Subsequently, the modification petition was also granted. The net result of this is that the employers insurer was reimbursed $7,999.64 ($113.50/week for the period from March 10, 1980 until July 16, 1981) for payments it made to which the claimant was not entitled.
Section 443 of The Pennsylvania Workmens Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 PS. §999 provides:
If, in any case in which a supersedeas has been requested and denied under the provisions of Section 413 or Section 430, payments of compensation are made as a result thereof and upon final outcome of the proceedings, it is determined that the compensation was not, in fact, payable, the insurer who has made such payments shall be reimbursed therefor.
As the majority correctly points out, we decided that it would be absurd to read this section literally, which speaks only of denials of requests for a supersedeas, and deny reimbursement in those situations where a request for supersedeas is granted. Department of Labor and Industry v. Workmen's Compensation Appeal Board, 34 Pa. Commonwealth Ct. 265, 383 A.2d 261 (1978). Despite this holding, the majority again relies on a literal reading of Section 443 in holding that reimbursement is proper simply because the employers insurer complied with all of the requirements of that section.
In Pennsylvania Macaroni Co. v. Workmen's Compensation Appeal Board, 36 Pa. Commonwealth Ct. 267, 387 A.2d 949 (1978), we held that an insurer should not be penalized for a referees failure to act on a supersedeas request and that the reimbursement should backdate to the time of the filing of the request. *422There, however, the delay was solely attributable to continuances requested by the claimant who was contesting the termination petition and the request for supersedeas. Such is simply not the case here, as the employers insurer admits that the delays resulted from its failure to supply the necessary medical proof (Insurers brief, pp. 4-5).
The first hearing on this modification petition and supersedeas request was scheduled for April 10, 1980. No answer was ever filed by the claimant nor was an appearance ever entered. I thus believe that the insurer is entitled to reimbursement only for the payments made between March 10, 1980 and April 10, 1980. I recognize that there may be instances in which the employer or its insurer has valid reasons which would necessitate continuances, thereby allowing a greater reimbursement. No such explanations were offered in this case. I therefore believe that Section 443 must be read to deny reimbursement in those instances where the delay in the referees action upon a supersedeas request is solely attributable to the employer or its insurer. This being such a case, I dissent.